Citation Nr: 0104802	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from January 1955 to December 1957.  He also had a period of 
active duty for training in the Air National Guard from July 
1980 to December 1981, with additional periods of unverified 
inactive service in Army and Air National Guard units from 
the states of Michigan and Louisiana.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in July 
2000.

On May 12, 2000, the appellant appeared at a hearing before 
the undersigned Member of the Board, at which time he 
testified with respect to the issue on appeal.  A transcript 
of that hearing has been associated with the record on 
appeal.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The issue of service connection for bilateral hearing loss 
must be readjudicated by the RO in light of a change in the 
law.  The RO denied this claim as not well grounded; however, 
with the recent passage of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), the well-grounded claim requirement for all claims 
seeking entitlement to veterans benefits has been eliminated.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
changes in the law enacted by the VCAA are clearly more 
favorable to the appellant, the RO must readjudicate this 
claim on the merits.  The RO is directed to seek further 
guidance regarding additional development and adjudication 
matters from Fast Letters 00-87 and 00-92 that were issued by 
VBA's Director of Compensation and Pension Service in, 
respectively, November 2000 and December 2000.

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

The RO must readjudicate the appellant's 
claim of service connection for bilateral 
hearing loss with consideration given to 
all of the evidence of record.  In this 
regard, the RO should address this claim 
on the merits after ensuring that all 
duty-to-assist provisions have been 
fulfilled.  For further guidance on the 
processing of this case in light of the 
changes in the law enacted by the VCAA, 
the RO should refer to VBA Fast Letters 
00-87 and 00-92, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

